Case 6:20-cv-00179-JDK-JDL Document 6 Filed 05/06/20 Page 1 of 2 PageID #: 24




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

ERIC RAY PRICE, #1848099,                           §
                                                    §
         Plaintiff,                                 §
                                                    §
v.                                                  §       Case No. 6:20-CV-179-JDK-JDL
                                                    §
LORIE DAVIS, et al.,                                §
                                                    §
         Defendants.                                §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         This action was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636.         Docket No. 2.   The Report and Recommendation of the Magistrate Judge

(Docket No. 3, the “Report”) recommends that Plaintiff’s civil rights lawsuit be dismissed with

prejudice for the purposes of proceeding in forma pauperis pursuant to 28 U.S.C. §1915(g).

Plaintiff filed written objections. Docket No. 5.

         The Court reviews objected-to portions of the Magistrate Judge’s Report and

Recommendation de novo. See FED. R. CIV. P. 72 and 28 U.S.C. § 636(b)(1) (“A judge of the

court shall make a de novo determination of those portions of the report or specified proposed

findings and recommendations to which objection is made.”). The Court conducting a de novo

review examines the entire record and makes an independent assessment under the law. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten to fourteen

days).

         Having reviewed Plaintiff’s objections de novo, the Court concludes that the objections are

without merit and that the findings and conclusions of the Magistrate Judge are correct.


                                                    1
Case 6:20-cv-00179-JDK-JDL Document 6 Filed 05/06/20 Page 2 of 2 PageID #: 25



Accordingly, it is ORDERED that Plaintiff’s objections are OVERRULED and that the

Magistrate Judge’s Report (Docket No. 3) is ADOPTED as the opinion of this Court.

Furthermore, it is

       ORDERED that, to the extent Plaintiff’s seeks to proceed in forma pauperis, such request

is DENIED. It is also

       ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis pursuant to 28 U.S.C. § 1915(g) as to refiling of another

in forma pauperis lawsuit raising these claims—but without prejudice as to the refiling of his

lawsuit without seeking in forma pauperis status. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       So ORDERED and SIGNED this 6th             day of May, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
